Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23(b) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Amendment No. 1 to Registration Statement on Form S-11 (the Registration Statement) of our report dated March 13, 2007 relating to the financial statement of TIAA-CREF U.S. Real Estate Fund I, L.P., which appears in such Registration Statement. We also consent to the reference to us under the heading Experts in such Registration
